Citation Nr: 0718830	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the original amount of $8,026.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from February 1971 to January 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision of the Committee on 
Waivers and Compromises of the St. Paul, Minnesota Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an income-net worth and employment statement submitted 
in June 2000, in conjunction with a claim for entitlement to 
nonservice-connected pension, the veteran listed his monthly 
income as $127.00 (for food stamps), with zero income from 
earnings, Social Security, retirement, or other sources.

2.  In a letter dated in December 2000, the RO informed the 
veteran of an award of nonservice-connected pension, in the 
amount of $731.00 per month, effective February 1, 1999; 
$749.00, effective December 1, 1999;  and $775.00 effective, 
December 1, 2000, based on countable annual income; that 
payments must be adjusted whenever this income changes; and 
that he must notify VA immediately of any change in income.

3.  A VA improved Pension Eligibility Verification Report 
received in January 2002 reflects that the veteran did not 
report any monthly income during 2001.

4.  In  a January 2003 Report of Contact, the veteran 
reported that he began receiving Social Security benefits, 
effective July 2002. 

5.  A Social Security Administration document reflects that 
the veteran has been in receipt of benefits since June 2000.  

6.  In a  June 2003 Report of Contact, the veteran indicated 
that he was granted  Social Security benefits effective July 
2002 and that he had received a retroactive payment in the 
amount of $27,895.75.

7.  In June 2003, the RO informed the veteran that his 
pension payments would be terminated because his countable 
annual income exceeded the applicable limit of $9,556.00.

8.  A July 2003 VA Financial Status Report the veteran 
reported that he received a monthly income of $1,390.00 from 
the Social Security Administration.

CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2006).

2.  Recovery of an overpayment of pension benefits in the 
original amount of $8,026.00 would not be against the 
principles of equity and good conscience. 38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Considering 
the nature of this case, which involves a request for a 
waiver of overpayment of VA benefits, the provisions of the 
VCAA are inapplicable to the instant appeal.  The Board 
believes this conclusion to be consistent with the holding of 
the United States Court of Appeals for Veterans Claims in 
Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the 
duties specified in the VCAA are not applicable to requests 
for a waiver of overpayment).

Legal Criteria

In order for the Board to determine whether an overpayment 
was properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran-beneficiary neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
veteran's actions nor his failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver. 
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a). "Bad 
faith" is defined in VA regulations as "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense. Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government." 38 
C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
decision of the Court has invalidated the use of the above-
cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage. 
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience. 38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2006).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government. It is intended to 
achieve a result that is fair. 38 C.F.R. § 1.965(a) (2006).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience. 
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  
Each of the six elements must be addressed. See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

Legal Analysis

In the present case, it is not disputed that there was an 
overpayment of VA pension benefits.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that 
before adjudicating a waiver application, the lawfulness of a 
debt must first be decided. See Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  In the instant case, neither the 
appellant nor his representative have challenged the creation 
of the indebtedness. At no time did he argue that there was 
administrative error on the part of VA in the creation of 
this debt.

The Board has reviewed the indebtedness and finds that its 
creation was not invalid. The evidence of record confirms the 
appellant's failure to fully report all income sources.  
Specifically, the appellant, in his initial June 2000 VA 
Income and Net Worth Statement, reported that his only income 
was $127.00, which was from food stamps.  He reported that he 
did not have any other income, including income from the 
Social Security Administration and retirement.  Likewise, on 
a VA Improved Pension Eligibility Verification Report 
received in January 2002, the veteran reported that during 
2001, he did not receive any monthly income from any source. 
However, in a January 2003 Report of Contact, the veteran 
reported that he began receiving Social Security benefits, 
effective July 2002. Likewise, in a June 2003 Report of 
Contact, the veteran informed the RO that he had been awarded 
Social Security benefits as of July 2002 and that he had 
received a retroactive payment in the amount of $27,895.75.  
Similarly, on his July 2003 VA Financial Status Report, the 
veteran reported that he received a monthly income of 
$1,390.00 from the Social Security Administration.  The 
veteran's receipt of Social Security Administration benefits 
is confirmed in information provided by the Social Security 
Administratio, which  reflects that the veteran has been in 
receipt of benefits since June 2000.  In a June 2003 letter, 
the RO informed the veteran that the income derived from his 
Social Security benefits increased his countable income, 
causing him to be over the maximum allowable pension rate of 
$9,556 and that it was terminating his benefits.  The amount 
of the indebtedness appears to mirror the amount of the 
overpayment of pension benefits by VA caused by the veteran's  
receipt of Social Security benefits, including, his 
retroactive payment. Accordingly, the Board finds that the 
charged indebtedness in the amount of $8,026.00 was validly 
created.

Having established the validity of the debt in question, the 
next question for consideration is whether there is any 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment.

In the present case, the record reflects that the veteran 
failed to inform the VA prior to January 2003, that he had 
been receiving Social Security benefits since July 2002.  
That situation is not tantamount to fraud or 
misrepresentation.  However, it must be considered whether 
his actions constitute "bad faith."  The determining factor 
is whether any given conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  While 
it is conceivable that the veteran's failure to inform VA of 
all income sources was motivated by an intent to seek an 
unfair advantage, the Board fails to find bad faith here.  
That conclusion is based upon Richards v. Brown, 9 Vet. App. 
255 (1996), in which it was found that the neglect to fulfill 
some duty or contractual obligation was not an appropriate 
basis for a bad faith determination.  Here, the veteran was 
contractually obligated to inform VA of changes in income.  
Thus, based on Richards, his failure to do so is insufficient 
to establish bad faith.

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the veteran, he is entitled to a 
waiver of his indebtedness if the evidence demonstrates that 
recovery of the overpayment would be against equity and good 
conscience.  For the reasons discussed below, the Board finds 
that repayment of the veteran's indebtedness would not 
violate principles of equity and good conscience, and 
accordingly the veteran's claim is denied.

Under 38 C.F.R. § 1.965(a), six elements are set forth for 
considering whether repayment of indebtedness would violate 
principles of equity and good conscience. The first two 
"equity and good conscience" elements to consider are the 
fault of the debtor, and balancing the fault of the debtor 
and VA.  As previously discussed, the veteran was informed by 
letter in December 2000 that he would receive disability 
pension benefits effective February 1999.  That 
correspondence clearly indicated that the veteran's countable 
income used in arriving at a monthly benefit amount of 
$731.00, starting February 1, 1999;  $749.00, starting 
December 1, 1999; and $775.00, staring December 1, 2002.  The 
RO informed the veteran it had considered the $0 that he 
reported he received in annual social security income, 
earnings, retirement, and from other sources.  Moreover, it 
was explained that the award of benefits would need to be 
adjusted to reflect income changes. The veteran was 
explicitly instructed to notify VA immediately if income was 
received from any additional sources, or there was a change 
in income. Despite receiving such notice, the veteran did not 
inform VA of his Social Security income until January 2003. 
Thus, it is clear that there is significant fault on the part 
of the veteran.  Moreover, the evidence does not demonstrate 
any fault on the part of VA. Thus, considerations of fault 
support the conclusion that the appellant's request for a 
waiver of overpayment should be denied.

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as "[w]hether 
collection would deprive debtor or family of basic 
necessities." 38 C.F.R. §1.965(a)(3). The most recent VA 
Financial Status Report of record, submitted in July 2003, 
indicated a total monthly net income as $1,390.00, and his 
total monthly expenses as $370.00.  As the veteran's monthly 
household income exceeds his expenses, the Board finds that 
no undue hardship would result from repayment of the debt.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Such has not been demonstrated here.  The 
purpose of the award of pension benefits was to supplement 
the veteran's income, once the criteria for such nonservice-
connected pension were met.  Such pension payments serve 
their intended purpose only during the period of established 
entitlement.  As the veteran received income from other 
sources which caused his annual countable income to exceed 
the eligibility limit for the year 2002, such payment 
entitlement ceased.  Thus, recovery of the overpayment would 
not be self-defeating but would rather affirm the intended 
purpose of the pension award as understood by all parties 
involved.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt would not result in undue hardship, a waiver of the 
indebtedness here would result in unfair gain.  The veteran 
received monies to which he was not entitled, and in fairness 
such monies should be remitted where the financial resources 
are available to do so, as here.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation. The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such. Thus, this sixth element does not 
support the appellant's request for a waiver of overpayment.

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

In conclusion, the veteran's debt owed to VA is valid. As the 
evidence does not show fraud, misrepresentation, or bad 
faith, he is not precluded from a waiver of overpayment of 
such indebtedness.  However, with the balancing of fault 
between the VA and debtor, the evidence does not demonstrate 
that repayment in this case would run counter to principles 
of equity and good conscience.  As such, the Board finds that 
no waiver is appropriate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the original amount of $8,026.00 is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


